Citation Nr: 0922132	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  06-05 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), bipolar disorder, anxiety disorder, and 
depressive disorder.  

2.  Entitlement to service connection for substance abuse, to 
include alcoholism, to include as secondary to an acquired 
psychiatric disorder.  

3.  Entitlement to service connection for chloracne, to 
include as secondary to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2004 and April 2004 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for an acquired psychiatric 
disorder, to include PTSD, bipolar disorder, anxiety 
disorder, and depressive disorder; substance abuse, to 
include alcoholism, to include as secondary to an acquired 
psychiatric disorder; and chloracne, to include as secondary 
to exposure to herbicide agents.  The Veteran testified 
before the Board in August 2008.    

The issue of entitlement to service connection for an 
acquired psychiatric disorder is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.  Additionally, 
as the issue of entitlement to service connection for 
substance abuse includes a claim that it is secondary to the 
psychiatric disability, that claim is inextricably 
intertwined with the other issue on appeal, and that issue 
will be held in abeyance pending the completion of the 
REMAND.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from July 
1971 to January 1972.  

2.  The Veteran's chloracne first manifested many years after 
service and is not related to his service or any aspect 
thereof, including exposure to herbicide agents.


CONCLUSION OF LAW

The Veteran's chloracne was not incurred in or aggravated by 
his active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  However, chloracne is not on the list of 
presumptive diseases.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).      

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

A Veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents.  In the case of such a Veteran, service 
connection for chloracne will be rebuttably presumed if it is 
manifest to a compensable degree within a year after the last 
date on which the Veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  This presumption of 
service connection may be rebutted by affirmative evidence to 
the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   

The Veteran's period of active duty from May 1970 to January 
1972 included service in Vietnam from July 1971 to January 
1972.  Thus, the Veteran in this case will be afforded the 
presumption of exposure to herbicides during his service in 
Vietnam.  However, the Veteran's first recorded complaints of 
chloracne did not manifest until October 2003, as shown in VA 
medical reports.  Therefore presumptive service connection of 
chloracne due to exposure to Agent Orange is not warranted 
because the condition was not shown by the evidence of record 
to have manifested for approximately 31 years after his last 
presumed exposure to herbicides.  38 C.F.R. § 3.309(e).  

Having determined that the Veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the Veteran is entitled to service connection on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 
(Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, 98 Stat. 2724 (1984) does 
not preclude a Veteran from establishing service connection 
with proof of actual direct causation).      

The Veteran's service medical records are negative for any 
complaints of or treatment relating to chloracne or any skin 
disability.  At his January 1972 separation examination, the 
Veteran made no complaints regarding his skin and his skin 
was found to have no abnormalities.  The Board therefore 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  38 
C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of 
chloracne.  38 C.F.R. § 3.303(b).  

The first post-service evidence of chloracne is an October 
2003 VA Agent Orange examination where the Veteran was found 
to have skin eruptions on his arms and back and complained of 
being pruritic for years.  He was diagnosed with chloracne 
that was found to be possibly related to Agent Orange 
exposure.  

The Veteran and his wife testified before the Board at a 
travel board hearing in August 2008.  Testimony revealed that 
the Veteran did not suffer from chloracne during his period 
of active service but first experienced breaking out in 
rashes in the 1980s.  He testified that he did not go to a 
doctor for his rashes and did not otherwise treat his rashes.  
He reported that he was first diagnosed with chloracne at a 
VA Agent Orange examination.  The Veteran's wife testified 
that the Veteran had rashes in his right shoulder ever since 
his discharge from service.  She reported that he currently 
had some spots on his back.  The Veteran stated that his 
chloracne was getting worse and that his skin had begun to 
peel over the years.  He testified that he had always worn 
long-sleeved shirts during service despite the heat and sun 
and also reported that he had worn a hat for sun protection 
as well.    

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board is inclined to place low probative value on the 
October 2003 VA medical opinion.  While the physician found 
that the Veteran's chloracne may have been related to 
herbicide exposure during service, the medical opinion was 
speculative, in that the physician found that the chloracne 
was possibly related to Agent Orange exposure.  A finding of 
service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Bloom 
v. West, 12 Vet. App. 185 (1999) (treating physician's 
opinion that Veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or any such relationship).  The Board also 
finds that the opinion was not supported by adequate 
rationale, as no explanation was given as to why the 
Veteran's chloracne was due to herbicide exposure when it did 
not manifest itself for approximately 30 years after service.  
If the examiner does not provide a rationale for the opinion, 
this weighs against the probative value of the opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board is not 
bound to accept medical opinions that are unsupported by the 
medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence does not 
establish a medical nexus between military service and the 
Veteran's chloracne.  Thus, service connection for chloracne 
is not warranted.  

The first post-service evidence of the Veteran's chloracne is 
in October 2003, approximately 31 years after his separation 
from service.  In view of the lengthy period without 
treatment, the evidence does not support a finding of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In addition, because the Veteran's chloracne did not become 
manifest to a compensable degree within one year following 
his service in Vietnam, presumptive service connection for 
chloracne is not warranted.  

The Veteran and his wife contend that his current chloracne 
is related to his active service.  However, as laypersons, 
the Veteran and his wife are not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran and his wife are competent to give evidence 
about what they experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  While the Veteran's wife has 
testified that the Veteran had suffered from rashes in his 
right shoulder since he came home from service, that 
contention is not supported by any medical documentation.  
Therefore, the Board is unable to find that the evidence 
shows that any chloracne manifested to a compensable degree 
within one year following the Veteran's last presumed 
exposure to herbicide agents.

The weight of the medical evidence indicates that the 
Veteran's chloracne began many years after service and was 
not caused by any incident of service.  The Board concludes 
that the chloracne was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004 and May 
2006; a rating decision in April 2004; and a statement of the 
case in December 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the Veteran's chloracne is the result of any event, 
injury, or disease in service.  38 C.F.R. § 3.159(c)(4) 
(2008).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

Service connection for chloracne is denied.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  The RO previously denied the Veteran's claim 
for entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, because the Veteran's 
diagnosis of PTSD was not based on a verified stressor.  The 
Veteran has submitted new information through his service 
personnel records and testimony at an August 2008 hearing 
before the Board regarding his alleged stressors.  Service 
personnel records show that the Veteran was assigned to 
Company C, 169th Engineer Battalion, during his period of 
service in Vietnam and that he had been involved in fire 
fights in Da Nang about two or three weeks after he had 
arrived in Vietnam in July 1971.  The Board finds this 
stressor to be sufficiently detailed to allow for 
verification by the United States Army and Joint Services 
Records Research Center (JSRRC).  Specifically, that stressor 
may be verified by requesting the unit history for Company C, 
169th Engineer Battalion, for the period of July 1971 to 
September 1971.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the United States Army 
and Joint Services Records Research 
Center (JSRRC) research the unit 
history for Company C, 169th Engineer 
Battalion, for the period of July 1971 
to September 1971, to determine whether 
the Veteran's alleged stressor of fire 
fights in Da Nang, Vietnam, can be 
verified.  Refer to the Veteran's 
service personnel records and August 
2008 testimony regarding the details of 
his alleged stressor.    

2.  Then, readjudicate the  claim.  If 
the decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


